Citation Nr: 1418152	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-34 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for psychiatric disorders diagnosed as mixed bipolar affective disorder, paranoid type schizophrenic disorder, adjustment disorder with depressed mood, and histrionic personality disorder with anti-social features.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include any previously denied psychiatric disorder, posttraumatic stress disorder (PTSD), major depressive disorder, and generalized anxiety disorder.  

3.  Entitlement to an initial disability rating greater than 20 percent for type 2 diabetes mellitus with erectile dysfunction and onychomycosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to April 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2006 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In the December 2006 rating decision, the RO continued a prior denial of service connection for an acquired psychiatric disorder identified as posttraumatic stress disorder (PTSD).  In the August 2009 rating decision, the RO granted service connection for type 2 diabetes mellitus and assigned an initial disability rating of 10 percent, effective in April 2009.  In a May 2010 rating decision, the RO changed the rating to 20 percent, effective July 15, 2009.  In a September 2011 rating decision, the RO assigned the 20 percent rating effective September 29, 2006.  

In May 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to an initial disability rating greater than 20 percent for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In an unappealed August 1983 rating decision, the RO denied service connection for a nervous condition, diagnosed as mixed bipolar affective disorder, paranoid type schizophrenic disorder, adjustment disorder with depressed mood, and histrionic personality disorder with anti-social features.  

2.  Evidence received since the August 1983 rating decision, that is not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a nervous condition, diagnosed as mixed bipolar affective disorder, paranoid type schizophrenic disorder, adjustment disorder with depressed mood, and histrionic personality disorder with anti-social features, and raises a reasonable possibility of substantiating that claim.  

CONCLUSIONS OF LAW

1.  The August 1983 rating decision, in which the RO denied service connection for a nervous condition, diagnosed as mixed bipolar affective disorder, paranoid type schizophrenic disorder, adjustment disorder with depressed mood, and histrionic personality disorder with anti-social features, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).  

2.  The criteria have been met for reopening a claim of entitlement to service connection for a nervous disorder, diagnosed as mixed bipolar affective disorder, paranoid type schizophrenic disorder, adjustment disorder with depressed mood, and histrionic personality disorder with anti-social features.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  In the instant document, the Board makes no decision unfavorable to the Veteran.  As such, a discussion as to whether VA has met its duties to notify and assist is not necessary at this time.  

The Veteran has claimed entitlement to service connection for an acquired psychiatric disorder.  He has identified the acquired psychiatric disorder under several diagnoses, most recently as PTSD and major depressive disorder.  For the purposes of this document, the term "acquired psychiatric disorder" includes any psychiatric disorder other than one that is properly determined to be a personality disorder characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, chronic psychoneurosis of long duration or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service.  See 38 C.F.R. § 3.303(c) (2013).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Establishing service connection for PTSD, in particular, requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f).  

In August 1983, the RO denied service connection for a variously diagnosed nervous disorder.  The Veteran has continuously pursued entitlement to service connection for one or more psychiatric disorders since September 2006.  Ultimately, the Board concludes that the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a variously diagnosed psychiatric disorder is currently before the Board and indeed is warranted.  To facilitate understanding of this conclusion, the Board summarizes the procedural background of the Veteran's claim and then provides an analysis of the law as applied to that background.  Upon reopening of this claim, the Board then remands the underlying de novo issue for service connection for a variously diagnosed psychiatric disorder for further development.  

A.  Procedural Background

VA first received a claim for service connection for a psychiatric disorder, claimed as a nervous or mental disorder, in May 1983.  The RO denied that claim in the August 1983 rating decision.  The stated basis for the denial was that the Veteran's nervous condition was not shown to have been incurred in or aggravated by his military service and was not diagnosed to a compensable degree within one year of discharge from service.  On the second page of that August 1983 rating decision, the RO listed, as nonservice-connected conditions, paranoid type schizophrenia, adjustment disorder with depressive mood, and histrionic personality disorder.  Later in August 1983, the RO notified the Veteran of that decision and enclosed with a VA Form 1-4107 that explained his procedural and appellate rights.  It provided a copy of the notice of the decision to his representative.  

At that time, there was evidence that the Veteran had been diagnosed with several different psychiatric disorders. A VA Hospital summary for the period from March 24, 1983 to April 21, 1983 documents an Axis I diagnosis of adjustment disorder with depressed mood and an Axis II diagnosis of histrionic personality disorder with anti-social features. There is a non-VA Physician's Admission Examination Certification, dated March 20, 1983, indicating that the Veteran had mixed bipolar affective disorder. A summary of a March 20, 1983 to March 21, 1983 non-VA hospitalization includes a final diagnosis of schizophrenic disorder, paranoid type, and is signed by a physician for the State of Tennessee Department of Mental Health.  

The next evidence or information of record regarding a psychiatric disorder is the Veteran's September 2006 statement requesting service connection for PTSD.  The RO denied that claim in a December 2006 rating decision.  In March 2007, the RO received a statement that included the Veteran's identification of such statement as a "Notice of Reconsideration" of service connection for all of the disorders for which service connection was denied in the December 2006 decision, including PTSD.  In August 2007, the RO issued a rating decision in which it stated that the denial of each of the claims that the Veteran had identified in March 2007 was confirmed and continued.  

In September 2007, the RO received a statement in which the Veteran requested service connection for PTSD.  In March 2008, the RO issued a rating decision in which it stated that the previous denial of service connection for PTSD was confirmed and continued.  

Associated with the claims file is a July 2008 VA inpatient treatment record that includes diagnoses of major depressive disorder and generalized anxiety disorder.  

In September 2008, the RO received a statement from the Veteran's representative identifying attached material as submitted in support of a pending claim.  The attached material referred to PTSD.  In an October 2008 letter, the RO informed the Veteran that it had received his request for reconsideration of the March 2008 decision with regard to service connection for PTSD.  In November 2008, the RO received a document from the Veteran in which he stated that he had attached a medical report in support of his pending claim for major depression.  

In a January 2009 rating decision, the RO stated that the previous denial of service connection for PTSD was confirmed and continued.  In February 2009, the RO sent a letter to the Veteran informing him that it was working on his application for service connected compensation for the previously denied adjustment disorder with depressive mood and histrionic personality disorder (now claimed as major depression).  It also provided him with notice of what was needed to reopen the previously denied claim of entitlement to service connection for adjustment disorder with depressive mood and histrionic personality disorder.  In March 2009, the RO issued a rating decision in which it informed the Veteran that his claim of service connection for adjustment disorder with depressive mood and histrionic personality disorder remained denied because the evidence submitted was not new and material.  

In September 2009, the RO received a statement in which the Veteran referred to evidence of having served in Vietnam.  Accompanying that statement was a statement from his representative asking the RO to consider entitlement to service connection for PTSD.  The representative also stated that the Veteran had been diagnosed by his treating physician at the VA Medical Center (VAMC) in Nashville, Tennessee.  Filed in the claims file behind that statement are several pages of VA treatment records printed in August 2009.  Those include statements from a VA psychologist indicating that the purpose of the visits for treatment was major depression, recurrent.  

Also in September 2009, the RO sent a letter to the Veteran, informing him that his claim of entitlement to service connection for PTSD had previously been denied in December 2006, August 2007, March 2008, and January 2009 "because there was no evidence in your file to substantiate any service in the Republic of Vietnam."  It stated that a VA memorandum dated in October 2008 noted that the information contained in the evidence of record was too vague to verify a stressor.  It also informed him that "[s]ervice connection for PTDS (sic) requires medical evidence of the condition and credible supporting evidence that the claimed in-service stressor actually occurred and a link established by medical evidence and (sic) claimed in-service stressor.  Therefore, the evidence you submit must be ne and relate to this fact."  

In a February 2010 rating decision the RO stated that the previous denial of service connection for PTSD was confirmed and continued.  The RO received a document titled Notice of Disagreement (NOD) from the Veteran's representative in March 2010.  The representative indicated that the Veteran was appealing the denial of service connection for PTSD.  The RO issued a Statement of the Case (SOC) with regard to the PTSD appeal in May 2010.  In July 2010, the RO received a statement from the Veteran's representative indicating that the Veteran wished to continue his pending appeal for service connection for PTSD.  The RO accepted that statement as a substantive appeal of the denial of service connection for PTSD.  

B.  Analysis

Once a claim for service connection for a disability has been denied, and such decision becomes final, it generally cannot be reopened.  38 U.S.C.A. § 7105(c) (West 2002). After notice of a decision by the RO, the claimant can initiate an appeal by filing an NOD with the RO.  38 U.S.C.A. § 7105(a) (West 2002). The NOD shall be filed within one year of the mailing of notice of the initial review or determination. 38 U.S.C.A. § 7105(b)(1) (West 2002). If no NOD is filed within that year, the RO's determination becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the United States Code. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2013).  

However, if new and material evidence is added to the record, VA will reopen and review the former disposition of the claim. 38 U.S.C.A. § 5108 (West 2002). New evidence means existing evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a) (2013). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim. Id.  

The submission of new and material evidence within the appeal period of an unappealed RO decision can prevent the decision from becoming final until the evidence is addressed.  38 C.F.R. § 3.156(b) (2013); Young v. Shinseki, 22 Vet. App. 461, 469 (2009).

Here, the only relevant decision that became final was that issued in August 1983.  The Board concludes that the August 1983 decision implicitly denied service connection for mixed bipolar affective disorder as well as the disorders listed on the second page of that decision.  This is because a reasonable person reading the August 1983 decision would understand from that decision that service connection was denied for all psychiatric disorders (or "nervous or mental disorders").  See Ingram v. Nicholson, 21 Vet. App. 232 (2007); Adams v. Shinseki, 568 F.3d 956 (Fed. Cir.2009); Cogburn v. Shinseki, 24 Vet. App. 205 (2010).

The RO did not receive an NOD within one year of mailing notice of the August 1983 decision.  No evidence was added to the record in that appeal period that would have prevented the decision from becoming final.  Thus the decision is final.  

To the extent that there is a question as to whether a current adjustment disorder with depressed mood, histrionic personality disorder, bipolar affective disorder, or paranoid type schizophrenic disorder, had onset during service or was caused by his active service, the Board finds that there is sufficient evidence to reopen the claim.  The Veteran provided considerable testimony during the hearing before the undersigned.  That testimony included his description of in-service events and his description of symptoms suffered during service and after service.  

This testimony concerned the onset of psychiatric symptoms during service.  It was not redundant or cumulative of statements of record at the time of the August 1983 decision.  It is therefore new evidence.  As the testimony relates to the unestablished fact of incurrence of an acquired psychiatric disorder during service, and raises a reasonable possibility of substantiating his claim, it is material evidence.  Thus, his claim denied in August 1983 must be reopened.  

It is clear from his written statements as well as his testimony that what the Veteran seeks is compensation for symptoms suffered from a psychiatric disorder, whatever the specific diagnosis.  Thus, his claim reasonably encompasses any acquired psychiatric disorder and is not limited to a diagnosis that he stated at any given time.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

As to any psychiatric disorders not diagnosed at the time of the August 1983, but distinctly diagnosed at any time since then, entitlement to service connection for such disorders are unaffected by the August 1983 decision and do not require reopening.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  
Now the Board discusses the case from the period beginning in September 2006.  Because the Veteran filed his claim in September 2006 he has continuously pursued the claim.  VA has a duty to sympathetically, or liberally, read pro se filings.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed.Cir.2004); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed.Cir.2004); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.Cir.2001).  Here, the Veteran is not represented by an attorney.  The Board therefore interprets "pro se" in a manner favorable to the Veteran and concludes that a sympathetic reading of his filings is appropriate.   

Sympathetically read, the March 2007 and September 2007 filings, both within the appeal period of the December 2006 decision, show that the Veteran disagreed with the denial of his claim of entitlement to an acquired psychiatric disorder (specified as PTSD).  The Board finds either of those documents to constitute an NOD and thereby confer jurisdiction on the Board as to whether service connection is warranted for any acquired psychiatric disorder.  No decision addressing entitlement to any psychiatric disorder after the August 1983 decision, is final.  


ORDER

The claim for service connection for a psychiatric disorder, diagnosed in 1983 as mixed bipolar affective disorder, paranoid type schizophrenic disorder, adjustment disorder with depressed mood, and histrionic personality disorder with anti-social features, is reopened and to that extent only, the appeal is granted.  


REMAND

A.  Acquired Psychiatric Disorder

In a September 2007 statement, the Veteran requested that the RO obtain records from the VA Medical Center (VAMC) in Nashville Tennessee for the period from 1976 to the present.  During the hearing before the undersigned, the Veteran testified that he was treated at a Nashville VA facility in 1977.  Hearing Transcript (T.) at 9-10.  It is unclear as to whether VA has made the required efforts to obtain records from the Nashville VA facility, to include the Nashville VAMC, for the period prior to December 2006.  The only such records associated with the claims file are from the 1983 inpatient treatment.  A remand is therefore necessary for the AOJ to continue efforts to obtain such records until the records are obtained or until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  

On Remand, the AOJ must also obtain and associate with the claims file any records of VA psychiatric treatment since July 11, 2012.

The Veteran also testified that he was treated at Nashville Public Health in 1978 or 1979 for psychiatric symptoms.  Id. at 10.  There are no records from that provider for those years.  On Remand, the AOJ must request that the Veteran submit the necessary authorization for VA to assist him in obtaining the records and then assist him in obtaining the records.  

It is unclear from the record what psychiatric disorders the Veteran has suffered from since he filed his claim in September 2006.  Therefore, a remand is necessary to provide the Veteran with an examination to obtain expert evidence in this regard.  The examiner must also provide an opinion as to whether any such disorder was incurred during active service or was caused by his active service.  

A document received at the RO in March 2010 shows that the Air Force Board For Correction of Military Records has determined that the Veteran was assigned to an air base in the Republic of Vietnam during his active service.  In a September 2011 rating decision, the RO concluded that his service personnel records confirmed service in the Republic of Vietnam from April 1972 to August 1972.  This service must be taken into consideration by the examiner in determining if the Veteran has PTSD due to a stressor involving fear of enemy activity, to include during his service in Vietnam.  The examiner must also consider whether any diagnosed psychiatric disorder other than PTSD had onset or was caused by his active service, to include but not limited to his service in Vietnam.  

B.  Type 2 Diabetes Mellitus 

In the August 2009 rating decision, the RO granted service connection for type 2 diabetes mellitus and assigned an initial disability rating.  That same month, the RO received an NOD with the rating assigned for that disability.  On May 18, 2010, the RO issued an SOC in response to the NOD.  On that same date, May 18, 2010, the RO issued a separate SOC with regard to the RO's denial of service connection for PTSD.  Both of the SOCs were mailed to the Veteran and provided to his representative on May 27, 2010.  In July 2010, the RO received a statement from the Veteran's representative.  His representative stated that it was in response to the SOC dated May 27, 2010 and that "the claimant wishes to continue his pending appeal for service connection for PTSD."  Review of the Veterans Appeals Control and Locator System (VACOLS) shows that the RO closed the appeal as to the rating assigned for diabetes mellitus for failure to respond to the SOC.  

During the May 2013 hearing, the undersigned stated that the issues for appellate consideration were entitlement to service connection for PTSD and entitlement to an increased rating greater than 20 percent for diabetes mellitus.  The Veteran provided testimony with regard to both issues.  

Notwithstanding the lack of a statement received at the RO, within one year of the August 2009 decision or within 60 days of the May 2010 SOC, that specifically mentioned diabetes mellitus, the Board finds that the issue of entitlement to a higher initial rating for diabetes mellitus is before it.  It is clear that the Veteran was under the impression that he perfected his appeal of the rating assigned for diabetes mellitus.  The Board has considered the timing of the SOCs and the language of the substantive appeal received in July 2012.  It has also considered the potential for miscommunication, given that the representative, not the Veteran, filed the July 2012 substantive appeal.  Finally, the Board has taken into account his implicit assertion that he wanted to continue his appeal, as indicated in the now transcribed May 2013 hearing transcript.  Based on these facts, the Board finds that the issue of whether a rating higher than 20 percent is warranted for diabetes mellitus is properly before the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (holding that the period to file a substantive appeal is not jurisdictional and may be waived by VA).   

Turning to the need for a remand as to this issue, the Board notes that, in January 2012, the Veteran underwent an examination with regard to his diabetes mellitus.  Although the RO issued decisions dated in June 2012 and August 2012, those decisions addressed only the Veteran's peripheral neuropathy, erectile dysfunction, and onycychomycosis, all as related to his diabetes mellitus.  His appeal was not readjudicated following the January 2012 examination as far as the 20 percent rating assigned for his diabetes mellitus.  More importantly, given that the RO closed the appeal in July 2011, there is a question as to whether the RO had fully considered the rating assigned for the Veteran's diabetes mellitus since that time.  

To ensure that there is a complete record as to the severity of his diabetes, VA must provide a new examination to determine the extent of disability suffered by the Veteran due to his diabetes.  Also, all records of VA treatment of the Veteran for his diabetes since July 2012 must be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA treatment of the Veteran for diabetes mellitus or psychiatric disorders since July 11, 2012 and associate the records with the claims file.  

2.  Obtain all records of VA psychiatric treatment of the Veteran prior to September 2006, in particular records of treatment at a VA facility in Nashville, Tennessee in 1976 or 1977.  This must include a request for any records of treatment in 1976 or 1977 that were archived (or "perpetualized").  These efforts must continue until the records are obtained or until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  If the records are not obtained, all efforts to obtain the records must be documented in the claims file, including all negative replies to requests for the records.  

3.  Send a letter to the Veteran requesting that he submit the necessary authorization for VA to assist him in obtaining records of psychiatric treatment by Nashville Public Health in 1978 or 1979.  If he provides such authorization, make all necessary efforts to obtain such records and associate them with the claims file.  If he provides the authorization and the records are not obtained, send him a letter that informs him of this fact, describes any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless he submits the records, and informs him that he is ultimately responsible for providing the records.  

4.  After all obtainable records of VA treatment of the Veteran for diabetes mellitus, since July 11, 2012, are associated with the claims file, ensure that he is scheduled for a VA examination to determine the severity of his diabetes mellitus.  The claims file must be reviewed by the examiner in conjunction with the examination.  All relevant pathology associated with this disorder should be annotated in the examination report.  In particular, the examiner is asked to opine whether the Veteran's diabetes mellitus is of such severity as to necessitate the regulation of his (the Veteran's) activities.  

5.  After completing the actions specified in directives 1, 2 and 3 of this Remand, as to psychiatric treatment records, ensure that the Veteran is scheduled for a VA examination to determine the nature of any psychiatric disorder and whether any psychiatric disorder had onset during or was caused by his active service.  The examiner must review the claims file in conjunction with the examination.  The examiner must provide a rationale for any opinion rendered.  The examiner is asked to accomplish the following:

(a)  Identify any and all diagnosed psychiatric disorders that the Veteran has had at any time from when he filed his claim in September 2006 until the present.  If the examiner determines that the Veteran has, or has had, PTSD at any time since he filed his claim in September 2006, the examiner must identify the stressor or stressors that caused his PTSD.  In this regard, the examiner must comment on whether the Veteran has PTSD due to a stressor related to his fear of hostile military activity, to include during his service in Vietnam from April to August 1972.  

(b)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such any identified diagnosed psychiatric disorder had onset during the Veteran's active service or was caused by his active service.  

6.  Then, readjudicate the claims remaining on appeal (as are listed at numbers 2 & 3 on the title page of this decision/remand).  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


